Name: Council Regulation (EEC) No 1490/84 of 29 May 1984 adjusting, following a change in Community rules applicable in the fruit and vegetables sector, certain detailed rules laid down in the 1979 Act of Accession
 Type: Regulation
 Subject Matter: trade;  prices;  Europe;  plant product
 Date Published: nan

 No L 143/32 Official Journal of the European Communities 30 . 5 . 84 COUNCIL REGULATION (EEC) No 1490/84 of 29 May 1984 adjusting , following a change in Community rules applicable in the fruit and vegetables sector, certain detailed rules laid down in the 1979 Act of Accession (2) should be adjusted in such a way as to preserve the method for calculating the reference prices which was applicable at the beginning of the 1983/84 marketing year, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the 1979 Act of Accession , and in particular Article 72 (2) thereof, Having regard to the proposal from the Commis ­ sion ('), Having regard to the opinion of the European Parliament (2), Whereas Article 75 (2) of the 1979 Act of Accession lays down detailed rules for calculating the Commu ­ nity offer price during the transitional period for certain fruit and vegetables originating in Greece ; Whereas Regulation (EEC) No 3284/83 (3) amended Regulation (EEC) No 1035/72 (4) by introducing certain changes in the system for calculating the reference prices for certain fruit and vegetables ; whereas the new method may result in a change in the Community offer price ; Whereas, pursuant to Article 72 (2) of the 1979 Act of Accession , the detailed rules laid down in Article 75 Article 1 By way of derogation from the third sentence of Article 75 (2) (a) of the 1979 Act of Accession , the annual Community offer price for certain fruit and vegetables originating in Greece may not exceed the level of the reference price obtained by means of the calculation method applicable at the beginning of the 1983/84 marketing year . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 29 May 1984. For the Council The President G. LENGAGNE (') OJ No C 85, 27. 3 . 1984, p. 46. ( 2) Opinion delivered on 24 May 1984 (not yet published in the Official Journal ). ( 3 ) OJ No L 325, 22 . 11 . 1983 , p. 1 . (4) OJ No L 118 , 25 . 5 . 1972, p. 1 .